Citation Nr: 0639777	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  05-32 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for a back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from August 1943 to December 
1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO).  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the veteran's last VA 
examination was conducted in June 2004.  In his September 
2006 Travel Board testimony, the veteran testified that his 
current symptoms are worse than those depicted during the 
2004 examination.  Therefore, a contemporaneous and thorough 
VA examination is required to determine the severity of the 
veteran's back disability.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

Additionally, the record includes a private physician's 
statements on the severity of the veteran's back disability.  
There are no private treatment records associated with the 
file, however.  These records should be requested.  

Accordingly, the case is REMANDED for the following action:

1. Treatment records from the veteran's 
private physician, and VA treatment 
records dating from May 2004 forward 
should be requested.  All records 
obtained should be associated with the 
claims folder.

2.  Then, schedule the veteran for a VA 
examination to determine the severity of 
his back disability.  The examiner should 
state whether the veteran's back 
disability renders him unable to obtain 
or retain substantially gainful 
employment.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.

3.  Following any additional development 
deemed appropriate, the claim should 
again be reviewed.  If the benefit sought 
is not granted, a supplemental statement 
of the case should be issued and the 
veteran should be afforded an appropriate 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


